                               Case 17-17138        Doc 47      Filed 11/21/19      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                      In re:   Case No.: 17−17138 − TJC         Chapter: 13

Ana D Guerra
Debtor


                                               DEFICIENCY NOTICE
DOCUMENT:                  45 − Assignment of Claims Transfer Agreement 3001 (e) 2 Transferor: U.S. Bank Trust
                           National Association, as Trustee\ (Claim No. 4) To U.S. Bank Trust National Association, as
                           Trustee\ Fee Amount $25 Filed by U.S. Bank Trust National Association. (Ghidotti, Michelle)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 12/5/19.
                           The Certificate of Service has the incorrect pleading title being served.

CURE:                      An Amended Certificate of Service on the above pleading must be filed. (Local Bankruptcy
                           Rule 7005−2). Include the names and addresses of all parties served or attach a copy of the
                           mailing matrix.


CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.

Sample Certificate of Service: http://www.mdb.uscourts.gov/sites/default/files/FORMS−COS.pdf.
Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 11/21/19
                                                                 Mark A. Neal, Clerk of Court
                                                                 by Deputy Clerk, Natalie Guerra
                                                                 301−344−3328
cc:    Debtor
       Attorney for Debtor − Craig W. Stewart

defntc (rev. 12/12/2016)
